DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ amendments/arguments dated 11/17/2020.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with  Allen Yun on 01/06/2021
The application Claim 1 is replaced with the following:

	1. A compound having a structure represented by the following general formula (1):
General Formula (1)
	
    PNG
    media_image1.png
    429
    449
    media_image1.png
    Greyscale

wherein in the general formula (1), three or more of R1, R2, R4, and R5 each independently represent a substituted or unsubstituted 9-carbazolyl group, a substituted or unsubstituted 10-phenoxazyl group, or a substituted or unsubstituted 10-phenothiazyl 3 is a hydrogen atom and R1, R2, R4, and R5 have the same structure, then R1, R2, R4, and R5 have one of the following structures:

    PNG
    media_image2.png
    2
    384
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    2
    384
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    2
    384
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    2
    384
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    2
    384
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    79
    392
    media_image3.png
    Greyscale



    PNG
    media_image3.png
    79
    392
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    24
    962
    media_image4.png
    Greyscale


    PNG
    media_image4.png
    24
    962
    media_image4.png
    Greyscale


    PNG
    media_image4.png
    24
    962
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    4
    580
    media_image5.png
    Greyscale


    PNG
    media_image5.png
    4
    580
    media_image5.png
    Greyscale


    PNG
    media_image5.png
    4
    580
    media_image5.png
    Greyscale


    PNG
    media_image5.png
    4
    580
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    295
    388
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    300
    388
    media_image7.png
    Greyscale
.
The application has been amended as follows:
Please add the following claim 15 to the claim set:
15.  The organic light-emitting device according to claim 11 which emits a delayed fluorescence.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the device of claim 11.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Duan (US 2018/0175294) teaches a material represented by 1-97 or 1-91 (page 18):


    PNG
    media_image8.png
    307
    404
    media_image8.png
    Greyscale
or 
    PNG
    media_image9.png
    305
    437
    media_image9.png
    Greyscale

	The above compounds show wherein R1, R2, R4, R5 as 10-phenoxazyl groups and 9-carbazole groups, R3=H, respectively. By amendment applicant has narrowed the scope of R1, R2 and R4, R5 when R3 = H which effectively over comes Duan.
	Duan fails to teach, suggest or offer guidance that would render it obvious to modify 1-97 or 1-91 to arrive at the limitations of independent claims 1 and 11.
Claims 1-8, 11-13 and 15 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786